           Case 1:18-cr-00319-LTS Document 270 Filed 08/31/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                   No. 18-CR-319-LTS-7

SAMANTHA BATISTA,

                 Defendant.

-------------------------------------------------------x


                                                     ORDER

                 The Court has received Defendant Samantha Batista’s pro se motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). (Docket Entry No. 268.)

                 Ms. Batista writes that she has “exhausted [her] administrative remedy

requirements,” but attaches no evidence of having done so. Ms. Batista shall promptly

supplement her motion with evidence of having exhausted her administrative requirements under

18 U.S.C. § 3582(c)(1)(A).

                 The Government is directed to file and serve its response to Ms. Batista’s

application for compassionate release by September 11, 2020. The response must include a

complete copy of Ms. Bautista’s BOP medical record. A complete, unredacted courtesy copy of

the Government’s response must be provided to defendant and emailed to Chambers via

SwainNYSDCorresp@nysd.uscourts.gov. Ms. Batista’s reply to the Government’s response, if

any, must be filed by September 25, 2020. The parties are authorized to file under seal Ms.

Bautista’s medical records. The Government must submit a hard copy of the records to the

Clerk’s Office for sealed filing, together with a copy of this Order.




BATISTA - SCHED ORD RE MTN FOR COMPASSIONATE RELEASE.DOCX                    VERSION AUGUST 31, 2020
                                                 1
         Case 1:18-cr-00319-LTS Document 270 Filed 08/31/20 Page 2 of 2




              The Clerk of Court is respectfully directed to mail a copy of this Order to

defendant Samantha Batista, Reg. No. 86154-054, FCI Danbury, Federal Correctional Institution,

Route 37, Danbury, CT 06811.

       SO ORDERED.

Dated: New York, New York
       August 31, 2020

                                                            _/s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                            United States District Judge




BATISTA - SCHED ORD RE MTN FOR COMPASSIONATE RELEASE.DOCX                  VERSION AUGUST 31, 2020
                                                 2
